Exhibit 10.5







EMPIRE ENERGY CORPORATION INTERNTIONAL

(BUYER)




AND




COLERIDGE RESOURCES INC

(COMPANY)




AND




LUNBROS LIMITED

(LUNBROS)




AND




ALPHA PROSPECTS PLC

(ALPHA)




SECURITIES PURCHASE AGREEMENT RELATING TO:




DEGROOT PATENTS IN PERRY, KNOTT AND BREATHITT COUNTIES, KENTUCKY, USA




01 March 2012

_________________________________________________________





--------------------------------------------------------------------------------




This Securities Purchase Agreement is made on 10 March 2012 and the Effective
Date being the date upon which the Deposit is received in Trust on behalf of the
Company by the Company’s Attorney.




PARTIES:




1.

Empire Energy Corporation International, whose registered office is at 4500
College Blvd, Suite 230, Leawood, KS, USA, 66211 or (the Buyer).




Empire Energy Corporation International is an international oil and gas
exploration company, focusing on developing assets in one of the world's last
virgin basins and to become a leading low-cost finder of hydrocarbons. The
Company is currently operating in Tasmania's central and northern basins.




2.

Coleridge Resources Inc, a Delaware corporation incorporated in the USA whose
registered office is at 1201 Orange Street, Suite 600, Wilmington, DE 19801 or
(the Company).




Coleridge Resources Inc. is principally engaged in the business of owning
mineral leases and managing coal properties in the Central Appalachia coal
region of Eastern Kentucky. The Company has recently proven assets containing
high BTU low sulfur coal within its coal properties.




3.

Lunbros Limited, whose registered office is at 201 Hobson Street, Auckland, New
Zealand or (Lunbros).




Lunbros Limited is a trustee company holding shares in the Company.




4.

Alpha Prospects Plc, whose registered office is at 2nd Floor, 30 Clarendon Road,
Watford, Hertfordshire WD17 1JJ, United Kingdom or (Alpha) .




Alpha Prospects Plc is an investment holding company which is listed on the PLUS
Markets exchange and holds several listed and unlisted investments.  Its
investment plan is to seek a number of strategic investments in companies with
fast growth and or strong recovery prospects.  Alpha Prospects Plc currently
holds stock in Coleridge Resources Inc.




THE PARTIES AGREE AS FOLLOWS:    




A.

Empire Energy Corporation International (the Buyer) wishes to enter an option
agreement to buy the full interest in the assets in coal patents of Coleridge.
Resources Inc, subject to due diligence.  The coal patents of which Coleridge
Resources Inc. are the legal and rightful owner, described as the Graham lease
of which there are 119 patents held under one lease, are referred to in Appendix
1.




B.

Coleridge, Lunbros and Alpha wish to grant Empire Energy Corporation
International an exclusive option, subject to receipt of the Deposit described
in Clause 3, to purchase all of the issued shares of the Company which holds the
full interest in the assets in coal patents of Coleridge Resources Inc., on the
terms and conditions set out in this Securities Purchase Agreement.




C.

Upon full payment of the Purchase Price on or before the Closing Date, Empire
Energy Corporation International will own and maintain legal right, title and
enjoyment without encumbrance to all of the issued common stock of Coleridge,
100% of the Assets in coal patents of Coleridge described herein this Agreement.




D.

The Buyer will use its best efforts to carry out due diligence and to prepare
documentation and its financial arrangements in order to enable the Buyer to
exercise the option to purchase the Sale Securities as soon as reasonably
practical and in any event prior to the Closing Date.





2




--------------------------------------------------------------------------------




IN CONSIDERATION of the mutual covenants and agreements hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties agree as follows:




1.

Purchase of Securities. Upon the exercise of the option granted to the Buyer by
Lunbros and Alpha (together the “Sellers”) the Buyer agrees to purchase from the
Sellers and the Sellers agree to sell to the Buyer all of the issued common
stock of Coleridge in the amounts shown opposite their respective names in
Column (2) of Appendix 2 (the “Sale Securities”).  The sale of the Sale
Securities will constitute the acquisition by the Buyer of Coleridge and all of
the undertaking, ownership and legal rights of the property patents and assets,
and any Assets used in the Seller's coal business (the “Business”) as a going
concern, of every kind and description and wherever situated, including but not
limited to the Assets described in Appendix“1” hereto (the “Assets”).




2.

Purchase Price. The purchase price to acquire the Sale Securities (the “Purchase
Price”) payable by the Buyer to the Sellers is USD$35,000,00.00 (Thirty Five
Million United States Dollars) in total to be divided between the Sellers in the
amount shown in Column (3) of Appendix 2, at which time the Buyer by the
acquisition of Coleridge will be vested 100% interest in the Assets in Coal
Patents  on the Closing Date.




3.

As consideration for the option granted under this Agreement the Buyer is to pay
a non refundable advance payment by transferring to Coleridge’s attorneys at the
direction of the Sellers within [14] days of the execution of this Agreement, a
non-refundable cleared funds by way of electronic transaction payable to
Coleridge’s attorneys on signing this agreement, in the amount of USD$100,000 as
follows:




Account name:

Paxton-Penman Et Al Trust Account

Account address

201 Hobson Street , Auckland , New Zealand

Bank name

Westpac New Zealand Limited        

Branch name

79 Queen Street , Auckland 1010

Account number

03-0104-0441126-002        

BSB number

030104

Swift code

WPAC NZ 2W




This payment is to be consideration for the grant of the option by the Sellers
and may be applied by Coleridge at its discretion on the basis that it is not
refundable in any circumstances.




4.

The Effective Date will commence when the payment referred to in paragraph 3
above is paid by the Buyer to Coleridge’s attorneys, at which time, the Sellers
will provide the Buyer with an exclusive option to proceed to complete the
transaction to acquire a full interest in the Sale Securities, on the basis that
on the acquisition by the Buyer of the Sale Securities, the Buyer will acquire
Coleridge and the Assets in coal patents of Coleridge Resources Inc.  The
Sellers and Coleridge agrees with the Buyer that the Sale Securities and the
Assets in coal patents of Coleridge Resources Inc, will be taken off the market
for a period of not more than 90 days (which may be extended at the Sellers’
discretion by a further 90 days) to enable Empire Energy to have the exclusive
right to perform due diligence and arrangements to complete the purchase, at
Empire’s discretion without further penalty.




5.

The Buyer may give not less than 14 days notice in writing at any time prior to
the Closing Date to exercise the option to purchase the Sale Securities and the
Buyer will thereupon pay the Purchase Price by delivering to the Seller the
Purchase Price payable to each of the Sellers, on the Closing Date, by cleared
funds (in such a method as nominated by the Sellers), in the proportions as
outlined in Appendix 2.




6.

Taxes. Any sales tax, use tax, excise tax, transfer tax, recordation tax, or
other tax imposed upon the transfer of the Sale Securities from the Sellers to
the Buyer shall be divided equally between the Seller and the Buyer.  All state
and local personal property taxes shall be adjusted as of the Closing Date.




7.

Investigation. After the Effective Date the Buyer and its advisers shall during
business hours have reasonable access to the premises, books, leases and other
records of the Business for the purpose of investigating the business and
affairs of the Business.




8.

Closing Date. Time shall be of the essence of this Agreement. Subject to the
option being exercised by the Buyer, the closing of this transaction shall take
place at 2:00 p.m. on 3rd May 2012 or such earlier or later date as may be
mutually acceptable to the parties hereto (the “Closing Date” or “Closing”) at
the office of the Buyer’s attornies in New York, USA or at such other place as
may approved in writing by the parties hereto or their respective attornies.





3




--------------------------------------------------------------------------------




9.

Insurance. Coleridge shall, up to Closing maintain in force all insurance
presently in force on the Assets or in respect of the Business. Any proceeds of
insurance payable in respect of any event which occurs on or prior to the
Closing Date shall be received in trust for Coleridge to be held until the
acquisition has been completed and shall promptly be paid over to Coleridge at
Closing if the Buyer shall complete the purchase of the Sale Securities, failing
which Coleridge shall be absolutely entitled to such proceeds.




10.

Normal Course of Business. After the date of this Agreement, Coleridge shall
cause the Business to be carried on in the normal course of business and
undertakes that the Assets and Patents as described in Appendix 1 are in good
standing order.




11.

Mineral Leases & Contract Rights. Within fourteen (14) days after the Effective
Date of this Agreement, Coleridge shall deliver to the Buyer a copy of the
Graham Lease consisting of Rights and title of one hundred and nineteen (119)
patents (the WH DeGroot patents) situated on the waters of Quicksand Troublesome
Creek, Williams Branch, Bell and Buckhorn Forks, Montgomery and Sylvester
Branches of Troublesome Creek and on the Feltnes Fork and Lotts and Clear Creek
and their tributaries, waters of the North Fork of the Kentucky River
representing approximately 24,700 acres in mostly in the county of Knott and
party within Perry and Breathitt counties.




12.

Third Party Consents. The Sellers shall use their best efforts to obtain
consents of all requisite parties to the change of control of Coleridge in
relation to contracts forming part of the Assets; and the Sellers shall pay the
cost of soliciting such consents. The Buyer will cooperate in obtaining such
consents.




13.

Representations and Warranties. The Sellers warrants to the Buyer as follows:




(a)

The Seller is not and will not be a non-resident alien within the meaning of the
Internal Revenue Code of 1986, as amended.




(b)

All financial statements provided to the Buyer have been prepared in accordance
with generally accepted accounting principles (US GAAP) applied on a consistent
basis and present fairly the financial position of the Business as at the date
thereof and include and disclose the material liabilities (either actual,
accrued or contingent and whether direct or indirect) of the Business as of such
date.




(c)

The Business is not now, nor at Closing will be bound by any agreement whether
written or oral with any employee providing for a specified period of notice of
termination nor providing for any fixed term of employment; and has now and at
Closing will have no employees who cannot be dismissed upon such notice as is
required by statutory or common law.




(d)

The Business will not, at Closing be bound by any outstanding contract or
commitment which requires prior approval of the change of control of Coleridge
resulting from the consummation of the transactions provided for herein, unless
such consent is obtained and provided to the Buyer on Closing.




(e)

Coleridge now has and at Closing will have a good and marketable title to the
Assets, free and clear of any and all claims, liens, encumbrances and security
interests whatsoever.




(f)

The Business is not now and at Closing will not be in arrears or in default in
respect of the filing of any required state, local or foreign or other return,
and at each of such times (i) all taxes, filing fees and other assessments due
and payable or collectable from the Business shall have been paid or collected,
(ii) no claim for additional taxes, filing fees or other amounts and assessments
has been made which has not been paid, and (iii) to the best of Coleridge’s
knowledge, no such return shall have contained any misstatement or concealed any
statement that should have been included therein. The Business has withheld and
will withhold up to Closing from each payment made to any employee the amount of
all taxes (including but not limited to income tax) and other deductions
required to be withheld therefrom and have paid or will pay such amounts to the
proper tax or other receiving authority.




The warranties of the Sellers contained herein shall survive the Closing and
shall continue in full force and effect for the benefit of the Buyer for a
period of year following the Closing Date after which time the Sellers shall be
released from all obligations and liabilities hereunder in respect of such
representations and warranties except with respect to any claims made by the
Buyer in writing prior to the expiration of such period.




The warranties given by the Sellers shall be qualified by all matters disclosed
by Coleridge or the Sellers or which otherwise are known to the Buyer in the
course of due diligence conducted by the Sellers in relation to the Assets and
Business of Coleridge.





4




--------------------------------------------------------------------------------




14.

Closing Deliveries. At Closing, the parties shall deliver the following, in
addition to any other documents, agreements or deliverables required or provided
by this Agreement:




(a)

the Sellers shall deliver to the Buyer:




(i)

Transfers of the Sale Securities;




(ii)

a Certificate certifying that all representations and warranties contained in
this Agreement are true and correct in all material respects as of the Closing
Date;




(iii)

all other instruments, assurances, transfers, assignments, consents, elections
(and supporting materials) under the Internal Revenue Code of 1986, as amended,
and other documents as the Buyer’s attornies consider reasonably necessary or
desirable to validly and effectively complete the transfer the Sale Securities
to the Buyer; and




(b)

the Buyer shall deliver to the Sellers:




(i)

the balance of the Purchase Price payable on Closing; and




(ii)

all other instruments, assurances and documents as the Sellers’ attorneys
consider reasonably necessary or desirable to validly and effectively complete
this transaction.




15.

Non-Competition & Exclusivity. The Sellers will not (without the prior written
consent of the Buyer) at any time within 90 days from the Effective Date, either
individually or in partnership or jointly or in conjunction with any person or
persons, firm, association, related party, body corporate, syndicate, company or
corporation, as principal, agent, employee officer, director or shareholder or
in any other manner whatsoever carry on or be engaged in or concerned with or
interested in, or advise, lend money to, guarantee the debts or obligations of,
or permit his name or any part thereof to be used or employed by or associated
with, any person or persons, firm, association, syndicate, company or
corporation engaged in or concerned with of interested in, any business which
competes with the Business (except as a shareholder, officer, director or
employee of the Buyer) within a radius of 1000 miles from the patents. On
Closing, the Seller agrees to deliver to the Buyer a non-competition and
exclusivity agreement, in form and substance satisfactory to the Buyer, which
incorporates this provision.




16.

Bulk Sales Compliance. Coleridge shall comply with applicable bulk sales
legislation.




17.

General.




(a)

Schedules and other documents attached or referred to in this Agreement are an
integral part of this Agreement.




(b)

The division of this Agreement into paragraphs and subparagraphs and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation hereof.




(c)

This Agreement constitutes the entire agreement among the parties and except as
herein stated and in the instruments and documents to be executed and delivered
pursuant hereto, contains all of the representations and warranties of the
respective parties. There are no oral representations or warranties amount the
parties of any kind. This Agreement may not be amended or modified in any
respect except by written instrument signed by both parties.




(d)

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.




(e)

Any notice required or permitted to be given hereunder shall be in writing and
shall be effectively given if (i) delivered personally, (ii) sent by prepaid
courier service or mail, or (iii) sent prepaid by facsimile, telex or other
similar means of electronic communication (confirmed on the same or following
day by prepaid mail) addressed to the recipient at the address of the recipient
noted above. Any notice so given shall be deemed conclusively to have been
received when so personally delivered or sent by telex, facsimile or other
electronic communication or on the second day following the sending thereof by
private courier or mail. Any party hereto or others mentioned above may change
any particulars of its address for notice by notice to the others in the manner
aforesaid.




(f)

This Agreement shall ensure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.








5




--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first above mentioned.




/s/ Janette Mary McNamara, Lawyer

 

/s/ Stephen Lunn

Witness

 

Coleridge Resources Inc.     




/s/ Janette Mary McNamara, Lawyer

 

/s/ Stephen Lunn

Witness

 

Lunbros Limited     

 

 

 




 

 

/s/ Christopher Foster

Witness

 

Alpha Prospects Plc     

 

 

 




 

 

/s/ Malcolm Bendall

Witness

 

Empire Energy Corporation International (USA), CEO, Director







 

 

/s/ Malcolm Bendall

Witness

 

Empire Energy Corporation International (USA), CFO, Director

Grand InterContinental Seoul

521 teheranro-, Gangnam-gu

Seoul, Korea.





6




--------------------------------------------------------------------------------



Appendix 1:

THE ASSETS







As described within the Wardel Report: Reserve evaluation and appraisal of
interest in the Degroot patents in Perry, Knott and Breathitt counties,
Kentucky.




1.1

The Coal Mineral Patents described as:

The 119 patents are located within the U.S Geological Survey 7.5 minute
quadrangle maps Noble (o52), Vest (o53), Hardshoe (o54) and Carrie (P53), with a
very small part of two patents on sheet Hazard North (P52). Noble, Vest, Carrie
and Hazard North are part of the 1:100,000 Scale Map Sheet “Hazard”, with
Hardshoe being part of the 1:100,000 map “Pikeville”.




1.2

Coleridge Resources Inc. Compilation Reserve Evaluation and Appraisal of
interest in the Degroot Patents in Perry, Knott and Breathitt counties,
Kentucky, October 2011




1.3

Coleridge Resources Inc. Title Abstract Update, March 17, 2009 (Burchett)








7




--------------------------------------------------------------------------------

Appendix 2: The Sellers Sale Securities







Stockholder

Number of Shares

Proportion of Purchase Price




Alpha

375

US$8,750,000.00

Lunbros

1,125

US$26,250,000.00











8


